Citation Nr: 1753973	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  14-15 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 10 percent for a service-connected left knee disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1977 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2013 by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).

While this December 2013 rating decision denied the Veteran's claim seeking a compensable rating for his service-connected left knee disability, the RO later increased the Veteran's left knee rating to 10 percent effective the date of receipt of his increased rating claim, as reflected in a March 2014 rating decision.

In January 2017, the Veteran and his spouse testified during a Board hearing conducted before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

After reviewing the range of motion findings recorded in conjunction with the Veteran's most recent (November 2014) VA left knee examination,  the Board concludes that more comprehensive findings are required, per the recent precedential decision of Correia v. McDonald, 28 Vet. App. 158 (2016) (instructing that VA orthopedic examinations should include testing for pain on both active and passive motion, in both weight-bearing and nonweight-bearing (if applicable) positions, and, if possible, recording the range of motion of the opposite undamaged joint).  Moreover, if this examination is not performed during one of the Veteran's reported flare-ups of his left knee disability, the examination report should also include a detailed current functional loss assessment.  See Sharp v. Shulkin, No. 16-1385, (U.S. Vet. App. Sept. 6, 2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups).  Additionally, although the Veteran has testified that he did not receive any VA treatment of his left knee, given the amount of time since his hearing, any available VA or private treatment records should be secured.
 
Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment records.

2.  With any necessary assistance from the Veteran, obtain any relevant private treatment records.

3.  Then schedule the Veteran for a VA examination to assess the current severity of his service-connected left knee disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with range of motion of the opposite undamaged joint.  Please specify range of motion measurements in all areas outlined above.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner is also asked to address the following:
(a) Please provide an opinion as to the full range of motion of the Veteran's left knee since November 2012 in (1) active motion, (2) passive motion, (3) in weight-bearing and (4) in nonweight-bearing, and (5) with range of motion of the opposite undamaged joint.  Please specify range of motion measurements in all areas outlined above.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

(b) Considering the Veteran's reported history, please also provide an opinion describing functional impairment of the Veteran's left knee due to flare-ups since November 2012, accounting for pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report such impairment in terms of additional degrees of limitation of motion.  Please refer to the 2013 and 2014 VA examination reports for the left knee.  If unable to provide such an opinion without resorting to speculation, please provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

A complete rationale shall be given for all opinions and conclusions expressed.
4.  Then readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




